 

FlLED

October 2, 2018
UNITED STATES DISTRICT COURT FOR THE cLERK, us DcsTRICT couRT

EASTERN D|STR|CT OF
CAL|FORN|A

EASTERN DISTRICT OF CALIFORNIA

 

DEF’UTV CLERK

 

 

UNITED STATES OF AMERICA, )
) Case No. 2:18MJ00197-AC-2
Plaintiff, ) /
v. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY
DESHARI FREDERICK, )
)
)

Defendant.

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release DESHARI FREDERICK , Case No. _
2118MJ00197-AC-2 , Charge ZlUSC 8 846` 841( a)( ll , from custody subject to the conditions
contained in the attached “Notice to Defendant Being Released” and for the following reasons:

§ Release on Personal Recognizance

Bail Posted in the Sum of S

Unsecured Appearance Bond $
Appearance Bond with lO% Deposit
Appearance Bond with Surety

Corporate Surety Bail Bond

V (Oth€r) M<MMM
This release order is not effective until the date defendant has signed and understands the
attached “Notice to Defendant Being Released”.

Issued at Sacramento, CA on October 2. 2018 at 2:00 t)m

By /s/ Allison Claire/s/ Allison Claire

Allison Claire
United States Magistrate Judge

 

Copy 2 - Court

